Citation Nr: 1717794	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability rating for residuals of prostate cancer status post robotic prostatectomy, rated as 100 percent disabling prior to September 1, 2009 and as 40 percent disabling thereafter.

2.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from May 1970 to May 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ granted service connection for residuals of prostate cancer status post robotic prostatectomy and assigned a 100 percent rating for the time period prior to September 1, 2009 and a 40 percent rating thereafter.  The AOJ also granted service connection for erectile dysfunction, and assigned an initial noncompensable schedular rating but also awarded special monthly compensation for loss of use of a creative organ.

With respect to the characterization of the claim on appeal, the Board observes that the Veteran's prostate cancer is evaluated under Diagnostic Code (DC) 7528 wherein a 100 percent disability rating ceases, by operation of law, following a six-month convalescence period which starts upon the conclusion of cancer treatment.  See Tatum v. Shinseki, 26 Vet. App. 443 (2014) (determining that the 100 percent rating under DC 7528 is authorized for six months following treatment for cancer followed by a disability rating for treatment for residuals of cancer).  Therefore, the AOJs action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (holding that a 100 percent rating for mesothelioma under DC 6819 ceased to exist by operation of law as a controlling Note (similar to that of DC 7528) contained a temporal element for that 100 percent rating).  In Rossiello, the Court also explained that the Note allowed for separate successive ratings for "different" conditions - the treatment and convalescence periods for cancer treatment and a subsequent rating for any residuals.

In November 2016, the Veteran was afforded a videoconference hearing before a member of the Board.  A transcript of that hearing is of record.

The Board recognizes that during the November 2016 hearing the Veteran attempted to raise the issue of service connection for depression as secondary to his service connected prostate cancer and erectile dysfunction.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks a higher initial rating for prostate cancer s/p robotic prostatectomy and an initial compensable rating for erectile dysfunction.  He was afforded a VA examination in relation to his claim in January 2010 and a phone examination was conducted in July 2016.  After review of the record, however, the Board finds that another examination is warranted to determine the current nature and severity of the Veteran's disabilities.  

To that end, during his November 2016 hearing, the Veteran reported using absorbent materials to include towels more than four times a day.  He reported that he used towels in combination with pads to control leakage, and that he only used pads when he left the house.  He expressed dissatisfaction with the July 2016 VA examination as it was conducted over the phone rather than in person.  He indicated that the examination does not reflect the current severity of his disability.  

Furthermore, the Veteran's last in person VA examination was conducted in January 2010.  Although the January 2010 VA examination disclosed no penile deformity, private treatment records show that the Veteran had a penile implant in the fall of 2010.  Since the last VA examination, the Veteran has also described a loss of penile size as an aspect of deformity.

To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  In light of the Veteran's statements, his current complaints and treatment records, the Board finds that a more recent VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any outstanding VA treatment records that pertain to the Veteran's prostate cancer residuals and erectile dysfunction.  

2.  Contact the Veteran and request that he provide or authorize the release of any outstanding private treatment records that pertain to treatment for his prostate cancer residuals and erectile dysfunction.  He may also submit any receipts for absorbent materials purchased as a result of his urinary symptoms.

3.  Schedule the Veteran for a VA genitourinary examination to determine the current severity of his service connected prostate cancer status post robotic prostatectomy residuals and erectile dysfunction.  Access to Virtual VA/VBMS must be made available to the examiner.  

In accordance with the latest worksheets for rating genitourinary disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disabilities.  

The VA examiner should specifically describe the severity of any associated voiding dysfunction, urinary frequency, obstructed voiding, and any renal dysfunction associated with the Veteran's prostate cancer.  

The examiner should also evaluate and discuss the severity of all complications of the Veteran's erectile dysfunction.  The examiner should specifically consider whether it is at least as likely as not that the Veteran's residuals of prostate cancer and/or treatment with penile implant resulted in loss of penile size or penile deformity.  

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased ratings claims on appeal.  If loss of penile size due to residuals of prostate cancer and/or penile implant is shown, the AOJ determine whether any aspects due to service-connected cause results in penile "deformity" as contemplated in DC 7522.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

